UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 OR ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-35 GENERAL ELECTRIC COMPANY (Exact name of registrant as specified in its charter) New York 14-0689340 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3135 Easton Turnpike, Fairfield, CT 06828-0001 (Address of principal executive offices) (Zip Code) (Registrant’s telephone number, including area code)(203) 373-2211 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesþNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filerþ Accelerated filer¨ Non-accelerated filer¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes¨ Noþ There were 10,106,209,000 shares of common stock with a par value of $0.06 per share outstanding at September 30, 2007. (1) Table of Contents General Electric Company Page Part I - Financial Information Item 1. Financial Statements Condensed Statement of Earnings Three Months Ended September 30, 2007 3 Nine Months Ended September 30, 2007 4 Condensed Statement of Financial Position 5 Condensed Statement of Cash Flows 6 Summary of Operating Segments 7 Notes to Condensed, Consolidated Financial Statements (Unaudited) 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 4. Controls and Procedures 33 Part II - Other Information Item 1. Legal Proceedings 33 Item 2. Purchases of Equity Securities by the Issuer and Affiliated Purchasers 34 Item 6. Exhibits 35 Signatures 36 Forward-Looking Statements This document contains “forward-looking statements” - that is, statements related to future, not past, events. In this context, forward-looking statements often address our expected future business and financial performance, and often contain words such as “expect,” “anticipate,” “intend,” “plan,” “believe,” “seek,” or “will.” Forward-looking statements by their nature address matters that are, to different degrees, uncertain. For us, particular uncertainties that could adversely or positively affect our future results include: the behavior of financial markets, including fluctuations in interest and exchange rates and commodity and equity prices; the commercial and consumer credit environment; the impact of regulation and regulatory, investigative and legal actions; strategic actions, including acquisitions and dispositions; future integration of acquired businesses; future financial performance of major industries which we serve, including, without limitation, the air and rail transportation, energy generation, media, real estate and healthcare industries; and numerous other matters of national, regional and global scale, including those of a political, economic, business and competitive nature. These uncertainties may cause our actual future results to be materially different than those expressed in our forward-looking statements. We do not undertake to update our forward-looking statements. (2) Table of Contents Part I. Financial Information Item 1. Financial Statements Condensed Statement of Earnings General Electric Company and consolidated affiliates Three months ended September 30 (Unaudited) Consolidated GE Financial Services (GECS) (In millions; per-share amounts in dollars) 2007 2006 2007 2006 2007 2006 Sales of goods $ 15,354 $ 13,390 $ 15,271 $ 12,990 $ 277 $ 519 Sales of services 9,269 9,110 9,387 9,199 - - Other income 384 567 464 610 - - GECS earnings from continuing operations - - 3,214 2,521 - - GECS revenues from services 17,527 14,807 - - 17,843 15,067 Total revenues 42,534 37,874 28,336 25,320 18,120 15,586 Cost of goods sold 12,113 10,862 12,071 10,500 236 480 Cost of services sold 6,145 5,754 6,262 5,844 - - Interest and other financial charges 6,077 5,030 473 467 5,787 4,729 Investment contracts, insurance losses and insurance annuity benefits 849 822 - - 889 867 Provision for losses on financing receivables 1,223 793 - - 1,223 793 Other costs and expenses 10,232 8,791 3,684 3,020 6,722 5,863 Minority interest in net earnings of consolidated affiliates 190 198 136 142 54 56 Total costs and expenses 36,829 32,250 22,626 19,973 14,911 12,788 Earnings from continuing operations before income taxes 5,705 5,624 5,710 5,347 3,209 2,798 Benefit (provision) for income taxes (619 ) (875 ) (624 ) (598 ) 5 (277 ) Earnings from continuing operations 5,086 4,749 5,086 4,749 3,214 2,521 Earnings (loss) from discontinued operations, net of taxes 453 117 453 117 (1,347 ) (9 ) Net earnings $ 5,539 $ 4,866 $ 5,539 $ 4,866 $ 1,867 $ 2,512 Per-share amounts Per-share amounts - earnings from continuing operations Diluted earnings per share $ 0.50 $ 0.46 Basic earnings per share $ 0.50 $ 0.46 Per-share amounts - net earnings Diluted earnings per share $ 0.54 $ 0.47 Basic earnings per share $ 0.54 $ 0.47 Dividends declared per share $ 0.28 $ 0.25 See notes to condensed, consolidated financial statements. Separate information is shown for “GE” and “Financial Services (GECS).” Transactions between GE and GECS have been eliminated from the “Consolidated” columns. (3) Table of Contents Condensed Statement of Earnings General Electric Company and consolidated affiliates Nine months ended September 30 (Unaudited) Consolidated GE Financial Services (GECS) (In millions; per-share amounts in dollars) 2007 2006 2007 2006 2007 2006 Sales of goods $ 43,345 $ 40,098 $ 43,366 $ 38,658 $ 337 $ 1,786 Sales of services 26,886 26,397 27,293 26,679 - - Other income 2,319 1,662 2,550 1,771 - - GECS earnings from continuing operations - - 9,059 7,343 - - GECS revenues from services 51,612 42,382 - - 52,503 43,131 Total revenues 124,162 110,539 82,268 74,451 52,840 44,917 Cost of goods sold 34,604 31,906 34,678 30,600 284 1,652 Cost of services sold 17,005 17,060 17,412 17,342 - - Interest and other financial charges 17,300 13,726 1,428 1,255 16,499 12,922 Investment contracts, insurance losses and insurance annuity benefits 2,601 2,364 - - 2,744 2,503 Provision for losses on financing receivables 3,216 2,200 - - 3,216 2,200 Other costs and expenses 29,824 26,350 10,636 9,583 19,540 17,035 Minority interest in net earnings of consolidated affiliates 634 635 445 454 189 181 Total costs and expenses 105,184 94,241 64,599 59,234 42,472 36,493 Earnings from continuing operations before income taxes 18,978 16,298 17,669 15,217 10,368 8,424 Provision for income taxes (3,322 ) (2,880 ) (2,013 ) (1,799 ) (1,309 ) (1,081 ) Earnings from continuing operations 15,656 13,418 15,656 13,418 9,059 7,343 Earnings (loss) from discontinued operations, net of taxes (135 ) 866 (135 ) 866 (2,003 ) 429 Net earnings $ 15,521 $ 14,284 $ 15,521 $ 14,284 $ 7,056 $ 7,772 Per-share amounts Per-share amounts - earnings from continuing operations Diluted earnings per share $ 1.53 $ 1.29 Basic earnings per share $ 1.53 $ 1.29 Per-share amounts - net earnings Diluted earnings per share $ 1.51 $ 1.37 Basic earnings per share $ 1.52 $ 1.38 Dividends declared per share $ 0.84 $ 0.75 See notes to condensed, consolidated financial statements. Separate information is shown for “GE” and “Financial Services (GECS).” Transactions between GE and GECS have been eliminated from the “Consolidated” columns. (4) Table of Contents Condensed Statement of Financial Position General Electric Company and consolidated affiliates Consolidated GE Financial Services (GECS) (In millions; except share amounts) 9/30/07 12/31/06 9/30/07 12/31/06 9/30/07 12/31/06 Cash and equivalents $ 19,848 $ 14,099 $ 7,232 $ 4,480 $ 12,760 $ 12,452 Investment securities 45,209 47,806 438 342 44,780 47,472 Current receivables 12,705 12,200 13,033 12,524 - - Inventories 13,319 10,029 13,250 9,975 69 54 Financing receivables - net 361,684 328,562 - - 361,684 328,589 Other GECS receivables 16,703 16,903 - - 21,530 21,690 Property, plant and equipment (including equipment leased to others) - net 76,292 70,650 13,523 12,675 62,769 57,975 Investment in GECS - - 56,194 54,097 - - Intangible assets - net 94,317 84,314 65,267 58,384 29,050 25,930 All other assets 114,257 92,212 36,086 34,003 79,500 59,387 Assets of discontinued operations 7,372 19,757 - 8,638 7,372 11,119 Total assets $ 761,706 $ 696,532 $ 205,023 $ 195,118 $ 619,514 $ 564,668 Short-term borrowings $ 180,403 $ 172,013 $ 3,540 $ 2,076 $ 177,508 $ 173,313 Accounts payable, principally trade accounts 18,716 20,632 10,352 10,969 12,685 13,803 Progress collections and price adjustments accrued 8,570 5,248 8,570 5,248 - - Other GE current liabilities 19,954 20,822 19,954 20,822 - - Long-term borrowings 311,220 260,752 9,087 9,043 303,424 252,953 Investment contracts, insurance liabilities and insurance annuity benefits 34,074 34,501 - - 34,408 34,807 All other liabilities 55,363 46,261 33,352 25,681 22,057 20,691 Deferred income taxes 10,758 14,325 927 1,755 9,831 12,570 Liabilities of discontinued operations 2,309 2,626 193 2,121 2,116 485 Total liabilities 641,367 577,180 85,975 77,715 562,029 508,622 Minority interest in equity of consolidated affiliates 7,508 7,493 6,217 5,544 1,291 1,949 Common stock (10,106,209,000 and 10,277,373,000 shares outstanding at September 30, 2007 and December 31, 2006, respectively) 669 669 669 669 1 1 Accumulated gains (losses) - net Investment securities 452 1,608 452 1,608 380 1,594 Currency translation adjustments 9,904 6,181 9,904 6,181 7,256 4,837 Cash flow hedges (189 ) (129 ) (189 ) (129 ) (258 ) (171 ) Benefit plans (5,931 ) (4,406 ) (5,931 ) (4,406 ) (262 ) (278 ) Other capital 25,923 25,486 25,923 25,486 12,550 12,537 Retained earnings 114,139 107,343 114,139 107,343 36,527 35,577 Less common stock held in treasury (32,136 ) (24,893 ) (32,136 ) (24,893 ) - - Total shareowners’ equity 112,831 111,859 112,831 111,859 56,194 54,097 Total liabilities and equity $ 761,706 $ 696,532 $ 205,023 $ 195,118 $ 619,514 $ 564,668 The sum of accumulated gains (losses) on investment securities, currency translation adjustments, cash flow hedges and benefit plans constitutes “Accumulated nonowner changes other than earnings,” and was $4,236 million and $3,254 million at September 30, 2007, and December 31, 2006, respectively. See notes to condensed, consolidated financial statements. Separate information is shown for “GE” and “Financial Services (GECS).” September 30, 2007, data are unaudited. Transactions between GE and GECS have been eliminated from the “Consolidated” columns. (5) Table of Contents Condensed Statement of Cash Flows General Electric Company and consolidated affiliates Nine months ended September 30 (Unaudited) Consolidated GE Financial Services (GECS) (In millions) 2007 2006 2007 2006 2007 2006 Cash flows - operating activities Net earnings $ 15,521 $ 14,284 $ 15,521 $ 14,284 $ 7,056 $ 7,772 Loss (earnings) from discontinued operations 135 (866 ) (1,868 ) (437 ) 2,003 (429 ) Adjustments to reconcile net earnings to cash provided from operating activities Depreciation and amortization of property, plant and equipment 7,432 6,159 1,577 1,442 5,855 4,717 Net earnings retained by GECS - - (1,185 ) 899 - - Deferred income taxes 778 1,299 239 711 539 588 Decrease (increase) in GE current receivables (230 ) 74 406 2,189 - - Increase in inventories (1,963 ) (1,768 ) (1,959 ) (1,752 ) (4 ) (16 ) Decrease in accounts payable (1,979 ) (1,582 ) (1,071 ) (494 ) (611 ) (739 ) Increase in GE progress collections 2,805 469 2,805 469 - - Provision for losses on GECS financing receivables 3,216 2,200 - - 3,216 2,200 All other operating activities (963 ) (127 ) 2,202 348 (3,039 ) 228 Cash from operating activities - continuing operations 24,752 20,142 16,667 17,659 15,015 14,321 Cash from (used for) operating activities - discontinued operations 3,917 1,554 (856 ) 826 4,773 728 Cash from operating activities 28,669 21,696 15,811 18,485 19,788 15,049 Cash flows - investing activities Additions to property, plant and equipment (12,195 ) (10,470 ) (2,025 ) (2,020 ) (10,335 ) (8,588 ) Dispositions of property, plant and equipment 7,228 4,426 - - 7,228 4,426 Net increase in GECS financing receivables (24,675 ) (21,749 ) - - (24,535 ) (23,756 ) Payments for principal businesses purchased (14,910 ) (10,888 ) (7,388 ) (3,990 ) (7,522 ) (6,898 ) Proceeds from sales of discontinued operations 11,457 8,112 10,826 - - 8,112 Proceeds from principal business dispositions 2,114 1,090 1,012 1,090 1,102 - All other investing activities (7,643 ) (1,346 ) (2,108 ) 641 (5,441 ) (3,144 ) Cash from (used for) investing activities - continuing operations (38,624 ) (30,825 ) 317 (4,279 ) (39,503 ) (29,848 ) Cash from (used for) investing activities - discontinued operations (3,805 ) (4,068 ) 1,002 (833 ) (4,807 ) (3,235 ) Cash from (used for) investing activities (42,429 ) (34,893 ) 1,319 (5,112 ) (44,310 ) (33,083 ) Cash flows - financing activities Net increase (decrease) in borrowings (maturities of 90 days or less) (8,087 ) 596 (2,853 ) 1,588 (8,467 ) (1,083 ) Newly issued debt (maturities longer than 90 days) 81,448 60,745 4,663 88 76,832 60,665 Repayments and other reductions (maturities longer than 90 days) (36,801 ) (29,754 ) (171 ) (111 ) (36,630 ) (29,643 ) Net purchases of GE treasury shares (7,220 ) (7,390 ) (7,220 ) (7,390 ) - - Dividends paid to shareowners (8,651 ) (7,831 ) (8,651 ) (7,831 ) (5,871 ) (8,671 ) All other financing activities (1,068 ) (747 ) - - (1,068 ) (747 ) Cash from (used for) financing activities - continuing operations 19,621 15,619 (14,232 ) (13,656 ) 24,796 20,521 Cash from (used for) financing activities - discontinued operations (149 ) (256 ) (146 ) 7 (3 ) (263 ) Cash from (used for) financing activities 19,472 15,363 (14,378 ) (13,649 ) 24,793 20,258 Increase (decrease) in cash and equivalents 5,712 2,166 2,752 (276 ) 271 2,224 Cash and equivalents at beginning of year 14,276 11,801 4,480 2,015 12,629 10,106 Cash and equivalents at September 30 19,988 13,967 7,232 1,739 12,900 12,330 Less cash and equivalents of discontinued operations at September 30 140 369 - - 140 369 Cash and equivalents of continuing operations at September 30 $ 19,848 $ 13,598 $ 7,232 $ 1,739 $ 12,760 $ 11,961 See notes to condensed, consolidated financial statements. Separate information is shown for “GE” and “Financial Services (GECS).” Transactions between GE and GECS have been eliminated from the “Consolidated” columns. (6) Table of Contents Summary of Operating Segments General Electric Company and consolidated affiliates Three months ended September 30 (Unaudited) Nine months ended September 30 (Unaudited) (In millions) 2007 2006 2007 2006 Revenues Infrastructure $ 14,451 $ 12,113 $ 40,587 $ 33,578 Commercial Finance 7,032 6,006 19,698 17,017 GE Money 6,207 5,064 18,441 14,408 Healthcare 4,062 3,891 12,002 11,860 NBC Universal 3,756 3,631 10,865 11,971 Industrial 6,229 6,256 18,285 18,696 Total segment revenues 41,737 36,961 119,878 107,530 Corporate items and eliminations 797 913 4,284 3,009 Consolidated revenues $ 42,534 $ 37,874 $ 124,162 $ 110,539 Segment profit (a) Infrastructure $ 2,615 $ 2,339 $ 7,386 $ 6,131 Commercial Finance 1,450 1,290 4,121 3,521 GE Money 942 830 3,323 2,369 Healthcare 692 699 2,021 2,059 NBC Universal 589 542 2,184 2,078 Industrial 513 485 1,365 1,307 Total segment profit 6,801 6,185 20,400 17,465 Corporate items and eliminations (618 ) (371 ) (1,303 ) (993 ) GE interest and other financial charges (473 ) (467 ) (1,428 ) (1,255 ) GE provision for income taxes (624 ) (598 ) (2,013 ) (1,799 ) Earnings from continuing operations 5,086 4,749 15,656 13,418 Earnings (loss) from discontinued operations, net of taxes 453 117 (135 ) 866 Consolidated net earnings $ 5,539 $ 4,866 $ 15,521 $ 14,284 (a) Segment profit always excludes the effects of principal pension plans, results reported as discontinued operations and accounting changes, and may exclude matters such as charges for restructuring; rationalization and other similar expenses; in-process research and development and certain other acquisition-related charges and balances; technology and product development costs; certain gains and losses from dispositions; and litigation settlements or other charges, responsibility for which preceded the current management team. Segment profit excludes or includes interest and other financial charges and income taxes according to how a particular segment’s management is measured - excluded in determining segment profit, which we also refer to as “operating profit,” for Healthcare, NBC Universal and the industrial businesses of the Infrastructure and Industrial segments; included in determining segment profit, which we also refer to as “net earnings,” for Commercial Finance, GE Money, and the financial services businesses of the Infrastructure segment (Aviation Financial Services, Energy Financial Services and Transportation Finance) and the Industrial segment (Equipment Services). (7) Table of Contents Notes to Condensed, Consolidated Financial Statements (Unaudited) 1. The accompanying condensed, consolidated financial statements represent the consolidation of General Electric Company and all companies that we directly or indirectly control, either through majority ownership or otherwise. See note 1 to the consolidated financial statements included in the Annual Report on Form 10-K for the year ended December 31, 2006. That note discusses consolidation and financial statement presentation. As used in this report on Form 10-Q (Report) and in the Annual Report on Form 10-K, “GE” represents the adding together of all affiliated companies except General Electric Capital Services, Inc. (GECS or financial services), which is presented on a one-line basis; GECS consists of General Electric Capital Services, Inc. and all of its affiliates; and “Consolidated” represents the adding together of GE and GECS with the effects of transactions between the two eliminated. We have reclassified certain prior-period amounts to conform to the current-period’s presentation. Unless otherwise indicated, information in these notes to condensed, consolidated financial statements relates to continuing operations. As disclosed in our report on Form 8-K filed on October 12, 2007, we have concluded that the following policies and practices resulted in revenue being recorded in incorrect periods. For certain product sales, principally in our Healthcare, Infrastructure and Industrial segments, we recorded revenues upon shipment before risk of loss for damage in transit had been transferred to the customer. Separately, in our Aviation business, for certain long-term agreements that provide for product repair and maintenance services on GE-manufactured aircraft engines, our accounting procedures were incorrect with respect to the timing and amount of credits for certain used parts that were refurbished and reused or resold. We have made appropriate adjustments for these items in this report for prior-period financial information. 2. The condensed, consolidated financial statements and notes thereto are unaudited. These statements include all adjustments (consisting of normal recurring accruals) that we considered necessary to present a fair statement of our results of operations, financial position and cash flows. The results reported in these condensed, consolidated financial statements should not be regarded as necessarily indicative of results that may be expected for the entire year. We label our quarterly information using a calendar convention, that is, first quarter is labeled as ending on March 31, second quarter as ending on June 30, and third quarter as ending on September 30. It is our longstanding practice to establish interim quarterly closing dates using a fiscal calendar, which requires our businesses to close their books on either a Saturday or Sunday, depending on the business. The effects of this practice are modest and only exist within a reporting year. The fiscal closing calendar from 1993 through 2013 is available on our website, www.ge.com/secreports. 3. We classified our Japanese personal loan business (Lake), our U.S. mortgage business (WMC), Plastics, Advanced Materials, GE Life, Genworth Financial, Inc. (Genworth) and most of GE Insurance Solutions Corporation (GE Insurance Solutions) as discontinued operations. Associated results of operations, financial position and cash flows are separately reported as discontinued operations for all periods presented. (8) Table of Contents Planned Sale of Lake and WMC As previously disclosed, in September 2007, we committed to a plan to sell our Japanese personal loan business (Lake). We made the decision to sell this business upon determining that, despite restructuring, Japanese regulatory limits for interest charges on unsecured personal loans did not permit us to earn an acceptable return. We are actively pursuing a buyer and expect to complete the sale of this business by the end of the third quarter of 2008. In connection with this exit, we recorded an after-tax loss of $890 million in the third quarter of 2007, which represents the difference between the net book value of our Lake business and the projected sale price. In addition, we committed to a plan to sell our U.S. mortgage business (WMC), as a result of continued pressures in the U.S. subprime mortgage industry. In connection with this exit, we recorded an after-tax loss of $43 million in the third quarter of 2007, which represents the difference between the net book value of WMC and the projected sale price. Both businesses were previously reported in the GE Money segment. Completed Sale of Plastics and Advanced Materials In August 2007, we completed the sale of our Plastics business to Saudi Basic Industries Corporation for $11,577 million in cash. Also, during the fourth quarter of 2006, we sold our Advanced Materials business. Completed Sale of Insurance Businesses In 2006, we substantially completed our planned exit of our insurance businesses through the sale of the property and casualty insurance and reinsurance businesses and the European life and health operations of GE Insurance Solutions Corporation (GE Insurance Solutions) and the sale of GE Life, our U.K.-based life insurance operation, to Swiss Reinsurance Company (Swiss Re). Also during 2006, we completed the sale of our remaining 18% investment in Genworth Financial, Inc. (Genworth), our formerly wholly-owned subsidiary that conducted most of our consumer insurance business, including life and mortgage insurance operations, through a secondary public offering. (9) Table of Contents Financial information for discontinued GE industrial operations is shown below. Three months ended September 30 Nine months ended September 30 (In millions) 2007 2006 2007 2006 Operations Total revenues $ 1,001 $ 2,283 $ 4,286 $ 6,808 Earnings from discontinued operations before income taxes $ 28 $ 141 $ 238 $ 534 Income tax benefit (expense) 61 (15 ) 69 (97 ) Earnings from discontinued operations before disposal, net of taxes $ 89 $ 126 $ 307 $ 437 Disposal Gain on disposal before income taxes $ 2,554 $ - $ 2,363 $ - Income tax expense (843 ) - (802 ) - Gain on disposal, net of taxes $ 1,711 $ - $ 1,561 $ - Earnings from discontinued operations, net of taxes(a) $ 1,800 $ 126 $ 1,868 $ 437 (a) The sum of GE industrial earnings from discontinued operations, net of taxes, and the corresponding amounts for GECS on page 11 are reported as GE earnings (loss) from discontinued operations, net of taxes, on the Condensed Statement of Earnings. At (In millions) 9/30/07 12/31/06 Assets Inventories $ - $ 1,447 Property, plant and equipment (including equipment leased to others) - net - 4,063 Intangible assets - net - 2,081 Other - 1,047 Assets of discontinued operations $ - $ 8,638 At (In millions) 9/30/07 12/31/06 Liabilities Accounts payable, principally trade accounts $ - $ 944 Other GE current liabilities 32 594 Other 161 583 Liabilities of discontinued operations $ 193 $ 2,121 (10) Table of Contents Financial information for discontinued GECS operations is shown below. Three months ended September 30 Nine months ended September 30 (In millions) 2007 2006 2007 2006 Operations Total revenues $ (186 ) $ 1,015 $ (468 ) $ 5,711 Earnings (loss) from discontinued operations before income taxes $ (601 ) $ 93 $ (1,928 ) $ 677 Income tax benefit (expense) 175 (2 ) 845 (109 ) Earnings (loss) from discontinued operations before disposal, net of taxes $ (426 ) $ 91 $ (1,083 ) $ 568 Disposal Loss on disposal before income taxes $ (1,549 ) $ (163 ) $ (1,560 ) $ (152 ) Income tax benefit 628 63 640 13 Loss on disposal, net of taxes $ (921 ) $ (100 ) $ (920 ) $ (139 ) Earnings (loss) from discontinued operations, net of taxes $ (1,347 ) $ (9 ) $ (2,003 ) $ 429 At (In millions) 9/30/07 12/31/06 Assets Cash and equivalents $ 140 $ 177 Financing receivables - net 5,330 5,643 All other assets 424 4,823 Other 1,478 476 Assets of discontinued operations $ 7,372 $ 11,119 At (In millions) 9/30/07 12/31/06 Liabilities Liabilities of discontinued operations $ 2,116 $ 485 (11) Table of Contents 4. GECS revenues from services are summarized in the following table. Three months ended September 30 Nine months ended September 30 (In millions) 2007 2006 2007 2006 Interest on loans $ 6,122 $ 5,139 $ 17,594 $ 15,176 Equipment leased to others 3,754 3,410 11,207 9,477 Financing leases 1,136 1,176 3,489 3,203 Fees 1,257 990 3,801 3,003 Real estate investments 1,364 845 3,420 2,187 Investment income(a) 860 691 3,005 1,921 Premiums earned by insurance activities 583 536 1,653 1,512 Associated companies 663 541 1,678 1,470 Gross securitization gains 368 331 1,486 865 Other items 1,736 1,408 5,170 4,317 Total $ 17,843 $ 15,067 $ 52,503 $ 43,131 (a) Included gain on sale of common stock in Swiss Re of $558 million during first quarter of 2007. 5. We sponsor a number of pension and retiree health and life insurance benefit plans. Principal pension plans include the GE Pension Plan and the GE Supplementary Pension Plan. Principal retiree benefit plans generally provide health and life insurance benefits to employees who retire under the GE Pension Plan with 10 or more years of service. Other pension plans include U.S. and non-U.S. pension plans with pension assets or obligations greater than $50 million. Smaller pension plans and other retiree benefit plans are not material individually or in the aggregate. The effect on operations of the pension plans follows. Principal Pension Plans Three months ended September 30 Nine months ended September 30 (In millions) 2007 2006 2007 2006 Expected return on plan assets $ (986 ) $ (953 ) $ (2,959 ) $ (2,858 ) Service cost for benefits earned 389 338 1,009 1,027 Interest cost on benefit obligation 599 576 1,810 1,728 Prior service cost 76 69 195 184 Net actuarial loss recognized 173 181 524 550 Cost of principal pension plans $ 251 $ 211 $ 579 $ 631 (12) Table of Contents Other Pension Plans Three months ended September 30 Nine months ended September 30 (In millions) 2007 2006 2007 2006 Expected return on plan assets $ (127 ) $ (101 ) $ (369 ) $ (298 ) Service cost for benefits earned 97 81 269 247 Interest cost on benefit obligation 117 96 340 283 Prior service cost 2 1 5 3 Net actuarial loss recognized 47 42 130 120 Cost of other pension plans $ 136 $ 119 $ 375 $ 355 The effect on operations of principal retiree health and life insurance plans follows. Principal Retiree Health and Life Insurance Plans Three months ended September 30 Nine months ended September 30 (In millions) 2007 2006 2007 2006 Expected return on plan assets $ (31 ) $ (31 ) $ (93 ) $ (95 ) Service cost for benefits earned 120 50 196 158 Interest cost on benefit obligation 163 114 388 342 Prior service cost 187 101 420 247 Net actuarial loss (gain) recognized - 16 (15 ) 52 Cost of principal retiree benefit plans $ 439 $ 250 $ 896 $ 704 As previously disclosed in our quarterly report on Form 10-Q for the quarter ended June 30, 2007, on July 27, 2007, the GE Board of Directors approved new four-year labor agreements for most of our U.S. unions. The agreements, which were negotiated with and ratified by the respective unions, included amendments to our retiree health plans. The negotiated changes included increasing the lifetime maximum coverage for participants for certain medical programs, eliminating provisions that limit the Company’s contributions towards the cost of coverage provided to present and future retirees for certain medical and dental programs, increasing annual contributions for plan participants, increasing co-pays for certain services and prescription drugs, and improving certain medical and dental coverage provisions. Our principal retiree health obligation for eligible employees and retirees was remeasured to reflect the plan amendments. Our accumulated postretirement benefit obligation increased by $4.6 billion. After amortization of prior service costs and actuarial gains and losses, accumulated losses related to benefit plans - net, a reduction of shareowners’ equity, increased by $1.5 billion to $5.9 billion during the nine months ended September 30, 2007. (13) Table of Contents 6. On January 1, 2007, we made required changes in certain aspects of our accounting for income taxes. The January 1, 2007, transition reduced our retained earnings by $126 million; of this total, $89 million was a decrease in goodwill and $77 million was a decrease in financing receivables−net, partially offset by a $40 million decrease in income tax liabilities. The balance of “unrecognized tax benefits,” the amount of related interest and penalties we have provided and what we believe to be the range of reasonably possible changes in the next 12 months, were: At (In millions) 9/30/07 1/1/07 Unrecognized tax benefits $ 6,312 $ 6,806 Portion that, if recognized, would reduce tax expense and effective tax rate(a) 4,292 4,302 Accrued interest on unrecognized tax benefits 993 1,281 Accrued penalties on unrecognized tax benefits 86 121 Reasonably possible reduction to the balance of unrecognized tax benefits in succeeding 12 months 0-1,550 0-1,900 Portion that, if recognized, would reduce tax expense and effective tax rate(a) 0-1,300 0-900 (a) Some portion of such reduction might be reported as discontinued operations. We classify interest on tax deficiencies as interest expense; we classify income tax penalties as provision for income taxes. The change in unrecognized tax benefits in 2007 resulted primarily from completion of the 2000-2002 IRS audit and other audit activity in the second and third quarters and is reflected in decreases to unrecognized tax benefits for prior periods of $1,551 million, increases to unrecognized tax benefits for prior periods of $1,098 million, decreases from settlements with tax authorities agreeing to tax of $293 million, and increases to unrecognized tax benefits for current periods of $282 million. The IRS is currently auditing our consolidated income tax returns for 2003-2005. In addition, certain other U.S. tax deficiency issues and refund claims for previous years remain unresolved. It is reasonably possible that the 2003-2005 U.S. audit cycle will be completed during the next 12 months. We believe that there are no other jurisdictions in which the outcome of unresolved issues or claims is likely to be material to our results of operations, financial position or cash flows. We further believe that we have made adequate provision for this and all other income tax uncertainties. (14) Table of Contents 7. GE’s authorized common stock consists of 13,200,000,000 shares having a par value of $0.06 each. Information related to the calculation of earnings per share follows. Three months ended September 30 2007 2006 (In millions; per-share amounts in dollars) Diluted Basic Diluted Basic Consolidated Earnings from continuing operations for per-share calculation(a) $ 5,086 $ 5,086 $ 4,750 $ 4,749 Earnings from discontinued operations for per-share calculation $ 453 $ 453 $ 117 $ 117 Net earnings available for per-share calculation $ 5,540 $ 5,539 $ 4,867 $ 4,866 Average equivalent shares Shares of GE common stock outstanding 10,177 10,177 10,317 10,317 Employee compensation-related shares, including stock options 38 - 31 - Total average equivalent shares 10,215 10,177 10,348 10,317 Per-share amounts Earnings from continuing operations $ 0.50 $ 0.50 $ 0.46 $ 0.46 Earnings from discontinued operations $ 0.04 $ 0.04 $ 0.01 $ 0.01 Net earnings $ 0.54 $ 0.54 $ 0.47 $ 0.47 Nine months ended September 30 2007 2006 (In millions; per-share amounts in dollars) Diluted Basic Diluted Basic Consolidated Earnings from continuing operations for per-share calculation(a) $ 15,657 $ 15,656 $ 13,420 $ 13,418 Earnings (loss) from discontinued operations for per-share calculation $ (135 ) $ (135 ) $ 865 $ 866 Net earnings available for per-share calculation $ 15,522 $ 15,521 $ 14,285 $ 14,284 Average equivalent shares Shares of GE common stock outstanding 10,230 10,230 10,380 10,380 Employee compensation-related shares, including stock options 36 - 35 - Total average equivalent shares 10,266 10,230 10,415 10,380 Per-share amounts Earnings from continuing operations $ 1.53 $ 1.53 $ 1.29 $ 1.29 Earnings (loss) from discontinued operations $ (0.01 ) $ (0.01 ) $ 0.08 $ 0.08 Net earnings $ 1.51 $ 1.52 $ 1.37 $ 1.38 (a) Including dividend equivalents. (15) Table of Contents Earnings-per-share amounts are computed independently for earnings from continuing operations, earnings (loss) from discontinued operations and net earnings. As a result, the sum of per-share amounts from continuing operations and discontinued operations may not equal the total per-share amounts for net earnings. 8. Inventories consisted of the following. At (In millions) 9/30/07 12/31/06 Raw materials and work in process $ 7,888 $ 5,843 Finished goods 5,354 4,341 Unbilled shipments 659 409 13,901 10,593 Less revaluation to LIFO (582 ) (564 ) Total $ 13,319 $ 10,029 9. GECS financing receivables - net, consisted of the following. At (In millions) 9/30/07 12/31/06 Loans, net of deferred income $ 290,759 $ 264,039 Investment in financing leases, net of deferred income 74,890 68,569 365,649 332,608 Less allowance for losses (3,965 ) (4,019 ) Financing receivables - net(a) $ 361,684 $ 328,589 (a) Included $10,383 million and $11,509 million related to consolidated, liquidating securitization entities at September 30, 2007, and December 31, 2006, respectively. 10. Property, plant and equipment (including equipment leased to others) - net, consisted of the following. At (In millions) 9/30/07 12/31/06 Original cost $ 117,694 $ 109,371 Less accumulated depreciation and amortization (41,402 ) (38,721 ) Property, plant and equipment (including equipment leased to others) - net $ 76,292 $ 70,650 (16) Table of Contents 11. Intangible assets - net, consisted of the following. At (In millions) 9/30/07 12/31/06 Goodwill $ 79,093 $ 71,399 Intangible assets subject to amortization 12,970 10,637 Indefinite-lived intangible assets(a) 2,254 2,278 Total $ 94,317 $ 84,314 (a) Indefinite-lived intangible assets principally comprised trademarks, tradenames and U.S. Federal Communications Commission licenses. Changes in goodwill balances follow. (In millions) Balance 1/1/07 (a) Acquisitions/ purchase accounting adjustments Dispositions, currency exchange and other Balance 9/30/07 Infrastructure $ 10,931 $ 5,269 $ 105 $ 16,305 Commercial Finance 11,315 1,646 189 13,150 GE Money 9,845 (15 ) 330 10,160 Healthcare 14,759 (17 ) 28 14,770 NBC Universal 18,000 (58 ) 1 17,943 Industrial 6,460 254 51 6,765 Total $ 71,310 $ 7,079 $ 704 $ 79,093 (a) January 1, 2007, balance decreased by $89 million related to new accounting standards. See note 6. Goodwill balances increased $7,266 million in 2007 as a result of new acquisitions. The largest goodwill balance increases arose from acquisitions of Smiths Aerospace Group Ltd. ($3,591 million at Infrastructure); Vetco Gray ($1,442 million at Infrastructure); Trustreet Properties, Inc. ($831 million at Commercial Finance); Diskont und Kredit AG and Disko Leasing GmbH (DISKO) and ASL Auto Service-Leasing GmbH (ASL), the leasing businesses of KG Allgemeine Leasing GmbH & Co. ($531 million at Commercial Finance); and Sanyo Electric Credit Co., Ltd. ($324 million at Commercial Finance). During 2007, we reduced goodwill associated with acquisitions completed before January 1, 2007, by $187 million. The largest such adjustment was a decrease of $54 million associated with the 2006 acquisition of Banque Artesia Nederland N.V. by Commercial Finance. (17) Table of Contents Intangible Assets Subject to Amortization At 9/30/07 12/31/06 (In millions) Gross carrying amount Accumulated amortization Net Gross carrying amount Accumulated amortization Net Patents, licenses and trademarks $ 5,697 $ (1,811 ) $ 3,886 $ 4,962 $ (1,491 ) $ 3,471 Capitalized software 6,472 (3,870 ) 2,602 5,829 (3,432 ) 2,397 All other 8,654 (2,172 ) 6,482 6,452 (1,683 ) 4,769 Total $ 20,823 $ (7,853 ) $ 12,970 $ 17,243 $ (6,606 ) $ 10,637 Consolidated amortization expense related to intangible assets subject to amortization amounted to $547 million and $438 million for the quarters ended September 30, 2007 and 2006, respectively. Consolidated amortization expense related to intangible assets subject to amortization for the nine months ended September 30, 2007 and 2006, amounted to $1,465 million and $1,291 million, respectively. 12. GECS borrowings are summarized in the following table. At (In millions) 9/30/07 12/31/06 Short-term borrowings Commercial paper U.S. Unsecured $ 65,462 $ 67,423 Asset-backed(a) 5,088 6,430 Non-U.S. 27,238 26,328 Current portion of long-term debt 52,866 44,550 GE Interest Plus notes(b) 9,646 9,161 Other 17,208 19,421 Total 177,508 173,313 Long-term borrowings Senior notes Unsecured 283,394 235,942 Asset-backed(c) 5,346 5,810 Extendible notes 6,000 6,000 Subordinated notes(d) 8,684 5,201 Total 303,424 252,953 Total borrowings $ 480,932 $ 426,266 (a) Entirely obligations of consolidated, liquidating securitization entities. See note 14. (b) Entirely variable denomination floating rate demand notes. (c) Included $4,210 million and $4,684 million of asset-backed senior notes, issued by consolidated, liquidating securitization entities at September 30, 2007, and December 31, 2006, respectively. See note 14. (d) Included $750 million of subordinated notes guaranteed by GE at September 30, 2007, and December 31, 2006. (18) Table of Contents 13. In the Consolidated Statement of Changes in Shareowners’ Equity and in the related note in our 2006 Annual Report on Form10-K, we disclosed and included the $3,819 million cumulative effect of adopting Financial Accounting Standards Board (FASB) Statement of Financial Accounting Standards (SFAS) 158, Employers’ Accounting for Defined Benefit Pension and Other Postretirement Plans, in the caption “Total changes other than transactions with shareowners.” Transition provisions of SFAS 158 required that this cumulative effect be presented as a direct adjustment to the “ending balance of Accumulated Other Comprehensive Income” rather than as part of comprehensive income for the period. Consequently, the amount reported under the caption “Total changes other than transactions with shareowners” for 2006 should have been $24,765 million, rather than the $20,946 million we reported. The difference, $3,819 million, should have been reported as a direct reduction of accumulated other comprehensive income within equity. In our 2007 Annual Report on Form10-K, we will modify our presentation. This modification only affects the display of the cumulative effect of the accounting change within equity and does not otherwise affect our financial statements. A summary of increases (decreases) in shareowners’ equity that did not result directly from transactions with shareowners, net of income taxes, follows. Three months ended September 30 Nine months ended September 30 (In millions) 2007 2006 2007 2006 Net earnings $ 5,539 $ 4,866 $ 15,521 $ 14,284 Investment securities - net 3 800 (1,156 ) (578 ) Currency translation adjustments - net 1,979 481 3,723 2,216 Cash flow hedges - net (789 ) (199 ) (60 ) 180 Benefit plans - net (2,045 ) 22 (1,525 ) (21 ) Total $ 4,687 $ 5,970 $ 16,503 $ 16,081 (19) Table of Contents 14. The following table represents assets in securitization entities, both consolidated and off-balance sheet. At (In millions) 9/30/07 12/31/06 Receivables secured by Equipment $ 7,686 $ 9,590 Commercial real estate 10,871 11,324 Residential real estate(a) 3,806 4,680 Other assets 14,264 14,743 Credit card receivables 21,234 12,947 Trade receivables 3,240 3,918 Total securitized assets $ 61,101 $ 57,202 At (In millions) 9/30/07 12/31/06 Off-balance sheet(a)(b)(c) $ 50,607 $ 45,555 On-balance sheet(d)(e) 10,494 11,647 Total securitized assets $ 61,101 $ 57,202 (a) Excluded assets of $2,147 million and $2,649 million at September 30, 2007 and December 31, 2006, respectively, associated with the planned sale of WMC. (b) At September 30, 2007, and December 31, 2006, liquidity support amounted to $2,868 million and $753 million, respectively. The December 31, 2006, amount is net of $3,034 million deferred beyond one year. Credit support amounted to $2,544 million and $3,815 million at September 30, 2007, and December 31, 2006, respectively. (c) Liabilities for recourse obligations related to off-balance sheet assets were $2 million and $27 million at September 30, 2007, and December 31, 2006, respectively. (d) At September 30, 2007, and December 31, 2006, liquidity support amounted to $5,211 million and $6,585 million, respectively. Credit support amounted to $2,808 million and $2,926 million at September 30, 2007, and December 31, 2006, respectively. (e) Included $10,383 million and $11,509 million of financing receivables - net related to consolidated, liquidating securitization entities at September 30, 2007, and December 31, 2006, respectively. Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations A. Results of Operations General Electric Company’s consolidated financial statements represent the combination of the industrial manufacturing and product services businesses of General Electric Company (GE) and the financial services businesses of General Electric Capital Services, Inc. (GECS or financial services). In the accompanying analysis of financial information, we sometimes use information derived from consolidated financial information but not presented in our financial statements prepared in accordance with U.S. generally accepted accounting principles (GAAP). Certain of these data are considered “non-GAAP financial measures” under the U.S. Securities and Exchange Commission (SEC) rules. For such measures, we have provided supplemental explanations and reconciliations in Exhibit 99 to this report on Form 10-Q. (20) Table of Contents Unless otherwise indicated, we refer to captions such as revenues and earnings from continuing operations simply as “revenues” and “earnings” throughout this Management’s Discussion and Analysis. Similarly, discussion of other matters in our condensed, consolidated financial statements relates to continuing operations unless otherwise indicated. Overview General Electric Company’s earnings from continuing operations increased 7% to $5.086 billion in the third quarter of 2007 compared with $4.749 billion in 2006. Earnings per share (EPS) from continuing operations were $0.50 in the third quarter of 2007, up 9% from last year’s $0.46. For the first nine months of 2007, earnings from continuing operations increased 17% to $15.656 billion compared with $13.418 billion for the same period in 2006. EPS from continuing operations were $1.53 in the first nine months of 2007, up 19% from last year’s $1.29. Earnings from discontinued operations, net of taxes, were $0.5 billion for the third quarter of 2007 compared with $0.1 billion for the same period in 2006, including the results of our Japanese personal loan business (Lake), our U.S. mortgage business (WMC), Plastics, Advanced Materials, most of GE Insurance Solutions Corporation (GE Insurance Solutions), GE Life and Genworth Financial, Inc. (Genworth). Loss from discontinued operations, net of taxes, was $0.1 billion for the first nine months of 2007 compared with earnings of $0.9 billion for the same period in 2006. Net earnings increased 14% to $5.539 billion and EPS increased 15% to $0.54 in the third quarter of 2007 compared with $4.866 billion and $0.47 per share, respectively, in 2006. For the first nine months of 2007, net earnings increased 9% to $15.521 billion compared with $14.284 billion for the same period in 2006, and EPS increased 10% to $1.51, compared with last year’s $1.37. Revenues of $42.5 billion in the third quarter of 2007 were 12% higher than in the corresponding period of 2006, reflecting strong organic growth of 8% and the net effects of acquisitions. A reconciliation between reported and organic revenues is shown in Exhibit 99. Industrial sales increased 11% to $24.7 billion, reflecting strong organic growth, the net effects of acquisitions and the weaker U.S. dollar. Sales of product services (including sales of spare parts and related services) increased 7% to $7.8 billion in the third quarter of 2007. Financial services revenues grew 16% to $18.1 billion as a result of organic revenue growth, the weaker U.S. dollar and the 2006 GECS commercial paper interest rate swap adjustment ($0.2 billion). Revenues for the first nine months of 2007 rose 12% to $124.2 billion, compared with $110.5 billion last year. Industrial sales of $70.7 billion were 8% higher than in 2006 reflecting strong organic growth, the effect of acquisitions and the weaker U.S. dollar, partially offset by the effects of the GE Supply disposition in 2006 and the lack of a current-year counterpart to the first quarter 2006 Olympics broadcasts. Financial services revenues for the first nine months of 2007 grew 18% to $52.8 billion as a result of organic revenue growth, including the gain on sale of common stock in Swiss Reinsurance Company (Swiss Re), the weaker U.S. dollar and the second quarter 2006 consolidation of GE SeaCo, an entity previously accounted for using the equity method, partially offset by the 2006 GECS commercial paper interest rate swap adjustment ($0.2 billion). (21) Table of Contents Overall, acquisitions contributed $2.2 billion and $0.9 billion to consolidated revenues in the third quarters of 2007 and 2006, respectively. Our consolidated net earnings in the third quarters of both 2007 and 2006 included approximately $0.1 billion from acquired businesses. We integrate acquisitions as quickly as possible. Only revenues and earnings from the date we complete the acquisition through the end of the fourth following quarter are attributed to such businesses. Dispositions also affected our operations through lower revenues of $1.1 billion and $0.2 billion in the third quarters of 2007 and 2006, respectively. The effect of dispositions on earnings was a decrease of $0.2 billion in the third quarter of 2007 and an increase of $0.1 billion in the third quarter of 2006. Acquisitions contributed $5.3 billion and $2.7 billion to consolidated revenues in the first nine months of 2007 and 2006, respectively. Our consolidated net earnings in the first nine months of both 2007 and 2006 included approximately $0.3 billion from acquired businesses. Dispositions also affected our operations through lower revenues of $2.9 billion and $0.7 billion in the first nine months of 2007 and 2006, respectively. The effects of dispositions on earnings were increases of $0.3 billion and $0.2 billion in the first nine months of 2007 and 2006, respectively. The most significant acquisitions affecting results in 2007 were Vetco Gray; Smiths Aerospace Group Ltd. and Regency Energy Partners LP at Infrastructure; the custom fleet business of National Australia Bank Ltd.; Diskont und Kredit AG and Disko Leasing GmbH (DISKO) and ASL Auto Service-Leasing GmbH (ASL), the leasing businesses of KG Allgemeine Leasing GmbH & Co.; Arden Realty, Inc.; Banque Artesia Nederland N.V.; Trustreet Properties, Inc.; and Sanyo Electric Credit Co., Ltd. at Commercial Finance. Segment Operations Operating segments comprise our six businesses focused on the broad markets they serve: Infrastructure, Commercial Finance, GE Money, Healthcare, NBC Universal and Industrial. For segment reporting purposes, certain GECS businesses are included in the industrial operating segments that actively manage such businesses and report their results for internal performance measurement purposes. These include Aviation Financial Services, Energy Financial Services and Transportation Finance reported in the Infrastructure segment, and Equipment Services reported in the Industrial segment. Segment profit is determined based on internal performance measures used by the Chief Executive Officer to assess the performance of each business in a given period. In connection with that assessment, the Chief Executive Officer may exclude matters such as charges for restructuring; rationalization and other similar expenses; in-process research and development and certain other acquisition-related charges and balances; technology and product development costs; certain gains and losses from dispositions; and litigation settlements or other charges, responsibility for which preceded the current management team. Segment profit always excludes the effects of principal pension plans, results reported as discontinued operations and accounting changes. Segment profit excludes or includes interest and other financial charges and income taxes according to how a particular segment’s management is measured - excluded in determining segment profit, which we also refer to as “operating profit,” for Healthcare, NBC Universal and the industrial businesses of the Infrastructure and Industrial segments; included in determining segment profit, which we also refer to as “net earnings,” for Commercial Finance, GE Money, and the financial services businesses of the Infrastructure segment (Aviation Financial Services, Energy Financial Services and Transportation Finance) and the Industrial segment (Equipment Services). (22) Table of Contents We have reclassified and adjusted certain prior-period amounts to conform to the current-period’s presentation. In addition to providing information on segments in their entirety, we have also provided supplemental information for certain businesses within the segments. Infrastructure Three months ended September 30 Nine months ended September 30 (In millions) 2007 2006 2007 2006 Revenues $ 14,451 $ 12,113 $ 40,587 $ 33,578 Segment profit $ 2,615 $ 2,339 $ 7,386 $ 6,131 Revenues Aviation $ 4,240 $ 3,133 $ 11,770 $ 9,430 Aviation Financial Services 1,134 1,075 3,471 2,990 Energy 5,205 5,078 15,067 13,360 Energy Financial Services 832 524 1,573 1,189 Oil & Gas 1,699 1,033 4,668 2,901 Transportation 1,109 1,017 3,344 3,041 Segment profit Aviation $ 736 $ 689 $ 2,263 $ 2,044 Aviation Financial Services 256 261 910 777 Energy 823 761 2,407 1,877 Energy Financial Services 266 234 536 497 Oil & Gas 237 163 528 327 Transportation 253 196 684 565 Infrastructure revenues increased 19%, or $2.3 billion, in the third quarter of 2007 reflecting higher volume ($1.5 billion), higher prices ($0.3 billion) and the weaker U.S. dollar ($0.1 billion) at the industrial businesses of the segment. The increase in volume reflected increased equipment sales, services and acquisitions at Aviation and Oil & Gas. Higher prices were primarily at Energy and Aviation. Revenues also increased as a result of an acquisition at Energy Financial Services ($0.3 billion). Segment profit rose 12%, or $0.3 billion, in the third quarter of 2007, as higher prices ($0.3 billion) and higher volume ($0.2 billion) were partially offset by higher material and other costs ($0.3 billion) at the industrial businesses of the segment. Volume increases were primarily at Aviation and Oil & Gas. Higher prices, as well as higher material and other costs, were primarily at Energy and Aviation. (23) Table of Contents Infrastructure revenues rose 21% to $40.6 billion for the nine months ended September 30, 2007, on higher volume ($5.1 billion), increased prices ($0.6 billion) and the weaker U.S. dollar ($0.4 billion) at the industrial businesses of the segment. The increase in volume reflected the effects of acquisitions at Aviation and Oil & Gas; increased sales of commercial engines and services at Aviation; and equipment at Energy and Transportation. Price increases were primarily at Energy and Aviation, while the effects of the weaker U.S. dollar were primarily at Oil & Gas and Energy. Revenues for the nine months also increased as a result of organic revenue growth ($0.4 billion), primarily related to gains on the sale of aircraft, and acquisitions ($0.1 billion) at Aviation Financial Services, and an acquisition ($0.3 billion) and organic revenue growth ($0.1 billion) at Energy Financial Services. Segment profit for the first nine months of 2007 rose 20% to $7.4 billion, compared with $6.1 billion in 2006, as higher volume ($0.8 billion), higher prices ($0.6 billion) and productivity ($0.2 billion) were partially offset by higher material and other costs ($0.6 billion) at the industrial businesses of the segment. Volume increases were primarily at Aviation, Energy and Oil & Gas. The effects of higher prices were primarily at Energy and Aviation. We realized productivity improvements at Energy, Transportation and Water. Higher material and other costs were primarily at Aviation and Energy. Segment profit for the first nine months also increased as a result of core growth at Aviation Financial Services ($0.1 billion). Commercial Finance Three months ended September 30 Nine months ended September 30 (In millions) 2007 2006 2007 2006 Revenues $ 7,032 $ 6,006 $ 19,698 $ 17,017 Segment profit $ 1,450 $ 1,290 $ 4,121 $ 3,521 At (In millions) 9/30/07 9/30/06 12/31/06 Total assets $ 275,699 $ 215,276 $ 233,536 (24) Table of Contents Three months ended September 30 Nine months ended September 30 (In millions) 2007 2006 2007 2006 Revenues Capital Solutions $ 3,166 $ 3,101 $ 9,128 $ 8,968 Real Estate 1,937 1,328 5,109 3,450 Segment profit Capital Solutions $ 424 $ 525 $ 1,258 $ 1,297 Real Estate 640 440 1,680 1,215 At (In millions) 9/30/07 9/30/06 12/31/06 Assets Capital Solutions $ 113,564 $ 92,560 $ 94,523 Real Estate 72,197 48,525 53,786 Commercial Finance revenues and net earnings increased 17% and 12%, respectively, compared with the third quarter of 2006. Revenues for the third quarter of 2007 and 2006 included $0.6 billion and $0.1 billion from acquisitions, respectively, and in 2007 were reduced by $0.5 billion as a result of dispositions. Revenues for the quarter also increased $1.0 billion compared with the third quarter of 2006 as a result of organic revenue growth ($0.8 billion) and the weaker U.S. dollar ($0.2 billion). Net earnings increased by $0.2 billion in the third quarter of 2007, with $0.3 billion from core growth before credit losses and investment income. Core growth included $0.1 billion representing one quarter of the total year’s tax benefit on the disposition of SES, $0.1 billion of higher credit losses and $0.1 billion in charges related to mark-to-market adjustments to loans held-for-sale, and impairment of securitization retained interests. Commercial Finance revenues and net earnings increased 16% and 17%, respectively, compared with the first nine months of 2006. Revenues for the first nine months of 2007 and 2006 included $1.7 billion and $0.1 billion from acquisitions and in 2007 were reduced by $1.7 billion as a result of dispositions. Revenues for the first nine months also increased $2.7 billion compared with the first nine months of 2006 as a result of organic revenue growth ($2.2 billion) and the weaker U.S. dollar ($0.5 billion). Net earnings increased by $0.6 billion in the first nine months of 2007, with $0.8 billion from core growth before credit losses and investment income including higher SES gains ($0.1 billion), the weaker U.S. dollar ($0.1 billion) and acquisitions ($0.1 billion). Core growth included $0.4 billion representing nine months of the total year’s tax benefit on the disposition of SES, $0.2 billion of higher credit losses and $0.1 billion in charges related to mark-to-market adjustments to loans held-for-sale, and impairment of securitization retained interests. (25) Table of Contents GE Money Three months ended September 30 Nine months ended September 30 (In millions) 2007 2006 2007 2006 Revenues $ 6,207 $ 5,064 $ 18,441 $ 14,408 Segment profit $ 942 $ 830 $ 3,323 $ 2,369 At (In millions) 9/30/07 9/30/06 12/31/06 Total assets $ 198,519 $ 165,319 $ 179,284 GE Money revenues and net earnings increased 23% and 13%, respectively, in the third quarter of 2007. Revenues for the third quarter of 2007 included $0.1 billion from acquisitions. Revenues for the quarter also increased $1.0 billion compared with the third quarter of 2006 as a result of organic revenue growth ($0.7 billion) and the weaker U.S. dollar ($0.3 billion). The $0.1 billion increase in net earnings resulted primarily from higher securitizations, the weaker U.S. dollar and core growth. Core growth included growth in lower-taxed earnings from global operations and lower results in the U.S. as a result of the effects of higher delinquencies and declines in fair value of retained interests in securitizations. GE Money revenues and net earnings increased 28% and 40%, respectively, in the first nine months of 2007. Revenues for the first nine months of 2007 included $0.3 billion from acquisitions. Revenues for the first nine months also increased $3.7 billion compared with the first nine months of 2006 as a result of organic revenue growth ($2.8 billion) and the weaker U.S. dollar ($0.9 billion). The increase in net earnings resulted primarily from higher securitizations ($0.4 billion), core growth ($0.4 billion), including growth in lower-taxed earnings from global operations and declines in fair value of retained interests in securitizations, and the weaker U.S. dollar ($0.1 billion). Healthcarerevenues increased $0.2 billion, or 4%, in the third quarter of 2007, as higher volume ($0.2 billion) and the weaker U.S. dollar ($0.1 billion) were partially offset by lower prices ($0.1 billion). Despite price pressures on U.S. equipment sales, revenues of the life sciences and clinical systems businesses and sales of international equipment rose. Segment profit of $0.7 billion in the third quarter of 2007 was about the same in the third quarter of 2006, as higher volume ($0.1 billion) and the effects of productivity ($0.1 billion) were offset by lower prices ($0.1 billion) and higher labor and other costs ($0.1 billion). Healthcare revenues increased $0.1 billion to $12.0 billion in the first nine months of 2007, as the effects of the weaker U.S. dollar ($0.3 billion) and higher volume ($0.2 billion) were partially offset by lower prices ($0.3 billion). Despite price pressures on U.S. equipment sales, revenues of the clinical systems, life sciences and medical diagnostics businesses, and sales of international equipment rose. Segment profit of $2.0 billion in the first nine months of 2007 was about the same in the first nine months of 2006 as the effects of productivity ($0.3 billion) and higher volume ($0.1 billion) were offset by lower prices ($0.3 billion) and higher labor and other costs ($0.1 billion). (26) Table of Contents NBC Universal revenues increased $0.1 billion, or 3%, in the third quarter of 2007, as higher revenues in television studio and distribution ($0.1 billion), film ($0.1 billion) and cable ($0.1 billion), were partially offset by lower ad revenues in certain television businesses ($0.1 billion). Segment profit rose 9% to $0.6 billion primarily on improvements in television studio and distribution ($0.1 billion), partially offset by the effects of lower ad revenues noted above ($0.1 billion). NBC Universal reported revenues of $10.9 billion in the first nine months of 2007, a decline of $1.1 billion, or 9%, from 2006, as the lack of a current-year counterpart to the 2006 Olympic Games broadcasts ($0.7 billion), lower ad revenues in certain television businesses ($0.4 billion), lower film revenues ($0.3 billion), primarily from lower DVD sales, and the absence of a current-year counterpart to the sale of four television stations in 2006 ($0.2 billion) were partially offset by higher revenues in television studio and distribution ($0.2 billion) and cable ($0.1 billion). Segment profit increased 5%, or $0.1 billion, as improvements in television studio and distribution ($0.2 billion), cable ($0.1 billion) and the absence of Olympic broadcasts in 2007 ($0.1 billion) were partially offset by the lack of a current-year counterpart to last year’s station sales ($0.2 billion) and the effects of lower ad revenues ($0.1 billion). Industrial Three months ended September 30 Nine months ended September 30 (In millions) 2007 2006 2007 2006 Revenues $ 6,229 $ 6,256 $ 18,285 $ 18,696 Segment profit $ 513 $ 485 $ 1,365 $ 1,307 Revenues Consumer & Industrial $ 3,323 $ 3,421 $ 9,825 $ 10,586 Enterprise Solutions (a) 2,656 2,577 7,662 7,399 Segment profit Consumer & Industrial $ 251 $ 235 $ 784 $ 720 Enterprise Solutions (a) 287 238 640 576 (a) During the third quarter of 2007, we began reporting a new sub-segment business, Enterprise Solutions, comprising Security, Sensing & Inspection, Fanuc, Digital Energy and, on an after-tax basis, certain Equipment Services’ businesses. Industrial revenues were about the same as in the third quarter of 2006, as lower volume ($0.1 billion) was partially offset by the weaker U.S. dollar ($0.1 billion) at the industrial businesses in the segment. The decrease in volume was primarily at Consumer & Industrial reflecting the sale of GE Supply in the third quarter of 2006, partially offset by increases in volume at Enterprise Solutions. Segment profit of $0.5 billion was 6% higher in the third quarter of 2007, as productivity ($0.1 billion), primarily at Consumer & Industrial, more than offset higher material and other costs ($0.1 billion), primarily at Consumer & Industrial. (27) Table of Contents Industrial revenues decreased 2% for the nine months ended September 30, 2007, as lower volume ($0.7 billion) was partially offset by the weaker U.S. dollar ($0.2 billion) and higher prices ($0.1 billion) at the industrial businesses in the segment. Volume decreases were primarily at Consumer & Industrial, reflecting the sale of GE Supply in the third quarter of 2006. The effects of the weaker U.S. dollar and price increases were primarily at Consumer & Industrial. Segment profit rose 4% for the nine months ended September 30, 2007, as productivity ($0.3 billion) and higher prices ($0.1 billion), primarily at Consumer &
